DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 07/06/2022 in which claims 1-2, 4-5, 7-8, 10-12, 14-15 and 17-18 and 20 are pending. Claims 3, 6, 9, 13, 16 and 19 were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 07/06/2022 with respect to amended independent claim 1 and dependent claim 5 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The claims 1-2, 4-5, 7-8, 10-12, 14-15, 17-18 and 20 have not overcome the claim rejections.
Claims 1-2, 4-5, 7-8, 10-12, 14-15, 17-18 and 20 are pending.
Claims 3, 6, 9, 13, 16 and 19 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Zhao’s backoff parameter information is not the same as “first information broadcast by system information indicates that switching from the two-step RA procedure to the four-step RA procedure is allowed”.
Based on this new feature, further consideration of the prior art of Agiwal was performed. Agiwal discloses that when the UE determines that the received RAR includes a grant, the UE falls back to the 4 step procedure to transmit the MSG3 (Agiwal, Fig. 10, [0099]-[0100]). The grant included in the RAR is information that allows the UE to fall back to the 4 step random access procedure. Thus, Agiwal discloses the amended feature “first information broadcast by system information indicates that switching from the two-step RA procedure to the four-step RA procedure is allowed”.

Regarding amended independent claim 1, Applicant argues that while Agiwal mentions a fallback from a two-step to a four-step random access procedure, Agiwal does not appear to teach or suggest “first information broadcast by system information indicates that switching from the two-step RA procedure to the four-step RA procedure is allowed”.
Examiner respectfully disagrees. As discussed above, Agiwal discloses that when the UE determines that the received RAR includes a grant, the UE falls back to the 4 step procedure to transmit the MSG3 (Agiwal, Fig. 10, [0099]-[0100]). The grant included in the RAR is information that allows the UE to fall back to the 4 step random access procedure. Thus, Agiwal discloses the amended feature “first information broadcast by system information indicates that switching from the two-step RA procedure to the four-step RA procedure is allowed”.

Regarding amended independent claim 1, Applicant argues that none of Akkarakaran, Agiwal, Zhao, and Nagaraja teach or suggest the use of first and second threshold numbers of retransmissions of the first message in a first step of a two-step RA procedure.
Examiner respectfully disagrees. Agiwal discloses the use of ‘N’ times for the retransmissions of RA preamble with the UE ID (MSG1) (Agiwal, Fig. 10, [0099]-[0100]). Zhao discloses a maximum number of total transmissions of the Random Access preamble configured by the network side device for the terminal side device (Zhao, [0011]-[0014], [0154]-[0156], [0169]). Therefore, Agiwal and Zhao disclose the use of first and second threshold numbers of retransmissions of the first message in a first step of a two-step RA procedure.

Regarding dependent claim 5, Applicant argues that Zhao does not teach or suggest the limitations of dependent claim 5 and 15 because the term “backoff” is not the same as a fallback from a two-step to a four-step random access process.
Examiner respectfully disagrees. Zhao discloses that the Msg2 message is used to indicate that the two-step random access procedure succeeds, via the RAR MAC PDU sub-header with RAPID and special domain identifier (Zhao, [0189], [0215]). Thus, Zhao discloses “the second message comprises a media access control (MAC) subheader of a MAC sub-Protocol Data Unit (subPDU) having at least one field, wherein the at least one field indicates whether the at least one response contains contention resolution information associated with the two-step RA procedure for indicating a successful two-step RA procedure or the fallback information for transmitting the third message to the base station”. 
Furthermore, Zhao discloses in paragraph [0220] that when the two-step RA procedure is not successful the terminal receives the Msg2 message and switches to the four-step RA procedure. Zhao’s Figure 1 shows that after the Msg2 is received the UE transmits the Msg3 during the four-step RA procedure. Thus, Zhao also disclose the optional language of “or the fallback information for transmitting the third message to the base station”.

Therefore, based on the prior arts of Akkarakaran, Agiwal and Zhao, the amended independent claim 1 is rendered unpatentable. Independent claim 11 recites similar distinguishing features as claim 1 presented above, therefore is rendered unpatentable for at least the same reasons as independent claim 1. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7, 10-12, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074), hereinafter “Akkarakaran” in view of Agiwal et al. (2018/0103465), hereinafter “Agiwal”, and further in view of Zhao et al. (2020/0404711), hereinafter “Zhao”.

As to claim 1, Akkarakaran teaches a method for a user equipment (UE) for performing a random access (RA) procedure (Akkarakaran, abstract, Fig. 5, [0061], a method for a RACH procedure at a UE), the method comprising: 
receiving, at the UE, a two-step RA configuration with a reference signal received power (RSRP) threshold (Akkarakaran, [0024], Fig. 1, Fig. 5, [0061]-[0067], [0072], the UE receives RACH configuration information from a base station. The RACH configuration information includes conditions that trigger a selection of a two-step and four-step RACH procedure based on RSRP measurements compared with a threshold value. The MIB or SIB used for the RACH configuration information also includes the threshold to perform the selection. The RACH configuration information includes information that makes the UE select the two-step RACH procedure when the RSRP is equal or above the threshold); 
receiving, at the UE, a four-step RA configuration (Akkarakaran, [0024], Fig. 1, Fig. 5, [0061]-[0067], [0072], the UE receives RACH configuration information from a base station. The RACH configuration information includes conditions that trigger a selection of a two-step and four-step RACH procedure based on RSRP measurements compared with a threshold value. The MIB or SIB used for the RACH configuration information also includes the threshold to perform the selection. The RACH configuration information includes information that makes the UE select the four-step RACH procedure when the RSRP is below the threshold); 
determining whether a detected RSRP exceeds the RSRP threshold once the RA procedure is triggered (Akkarakaran, Fig. 1, Fig. 5, [0064], [0072], the UE measures the RSRP of a received signal and compares the RSRP with a threshold, and selects the two-step or four-step RACH procedure based on whether the RSRP is above or below the threshold); and 
performing a two-step RA procedure after determining that the detected RSRP exceeds the RSRP threshold (Akkarakaran, Fig. 1, Fig. 5, [0064], [0072], the UE measures the RSRP of a received signal and compares the RSRP with the threshold, and selects the two-step RACH procedure when the RSRP is above the threshold) by: 
transmitting a first message to a base station in a first step of the two-step RA procedure (Akkarakaran, Fig. 4, [0058], Fig. 5, [0064], [0067], the UE transmits the message 13 to the eNB, where the message 13 is a first message of the two-step RACH procedure).

Akkarakaran teaches the claimed limitations as stated above. Akkarakaran does not explicitly teach the following features: regarding claim 1, determining, after transmitting the first message, whether a second message from the base station in a second step of the two-step RA procedure is received successfully based on an RA response time threshold; and 
in response to determining that the second message is received successfully and an attempt to perform a four-step RA procedure is not successful, attempting to retransmit the first message to the base station, wherein the attempt to perform the four-step RA procedure is determined not to be successful by: 
transmitting a third message to the base station based on fallback information received in the second message, and 
determining that a contention resolution associated with the four-step RA procedure is not successful; and 
wherein attempting to retransmit the first message to the base station comprises: 
in a case that first information broadcast by system information indicates that switching from the two-step RA procedure to the four-step RA procedure is allowed and a first threshold number of retransmissions of the first message has been reached, switching from the two-step RA procedure to the four-step RA procedure, and 
in a case that switching from the two-step RA procedure to the four-step RA procedure is not allowed and a second threshold number of retransmissions of the first message has been reached, declaring, to an upper layer of the UE, a failure of the two-step RA procedure.

However, Agiwal teaches in response to determining that the second message is received successfully and an attempt to perform a four-step RA procedure is not successful, attempting to retransmit the first message to the base station (Agiwal, Fig. 8, [0087]-[0090], the UE determines that the RAR is received with corresponding information (step 820). When the RAR includes a grant, the UE falls back to four-step procedure (YES in step 835), where the UE transmits a MSG3 (step 840) and fails to receive a MSG4 for a pre-defined time (step 850). Then, the UE retransmits MSG1 (preamble and UE ID). Fig. 10 [0098]-[0100], similar fall back RA procedure as Fig. 8 including additional features regarding N times transmission for the MSG1 (preamble and UE ID)), wherein the attempt to perform the four-step RA procedure is determined not to be successful by: 
transmitting a third message to the base station based on fallback information received in the second message (Agiwal, Fig. 8, [0087]-[0090], the UE transmits the MSG3 (step 840) to the NB based on the grant received in the RAR which causes the UE to fall back to the four-step procedure. Fig. 10, [0098]-[0100], step 1040), and 
determining that a contention resolution associated with the four-step RA procedure is not successful (Agiwal, Fig. 8, [0087]-[0090], the UE fails to receive the MSG4 for a pre-defined time (step 850) during the four-step fall back RA procedure. The MSG4 indicates a contention resolution. Fig. 10, [0098]-[0100], step 1050); and 
wherein attempting to retransmit the first message to the base station comprises: 
in a case that first information broadcast by system information indicates that switching from the two-step RA procedure to the four-step RA procedure is allowed and a first threshold number of retransmissions of the first message has been reached, switching from the two-step RA procedure to the four-step RA procedure (Agiwal, Fig. 10, [0099]-[0100], the UE determines that the received RAR includes a grant and falls back to the 4 step procedure to transmit the MSG3. The UE determines whether the UE has transmitted RA preamble with the UE ID (MSG1) ‘N’ times (step 1037). If the UE has transmitted the UE ID (MSG1) more than ‘N’ times, the UE retransmits MSG1 only including the RA preamble (step 1039). Transmitting the MSG1 including the RA preamble with the UE ID is performed during the two-step RA procedure (Fig. 4), and transmitting the MSG1 only including the RA preamble is performed during the four-step RA procedure (Fig. 1)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to have the features, as taught by Agiwal in order to provide a retry and fall back mechanism when a particular Random Access procedure fails and another Random Access procedure is available (Agiwal, [0002]).

Akkarakaran and Agiwal teach the claimed limitations as stated above. Akkarakaran and Agiwal do not explicitly teach the following features: regarding claim 1, determining, after transmitting the first message, whether a second message from the base station in a second step of the two-step RA procedure is received successfully based on an RA response time threshold; and
in a case that switching from the two-step RA procedure to the four-step RA procedure is not allowed and a second threshold number of retransmissions of the first message has been reached, declaring, to an upper layer of the UE, a failure of the two-step RA procedure.

However, Zhao teaches determining, after transmitting the first message, whether a second message from the base station in a second step of the two-step RA procedure is received successfully based on an RA response time threshold (Zhao, Fig. 3, Fig. 4, [0150], [0153], [0154], the UE determines whether a Msg2 is received within a receiving window or before a timer times out); and
in a case that switching from the two-step RA procedure to the four-step RA procedure is not allowed and a second threshold number of retransmissions of the first message has been reached, declaring, to an upper layer of the UE, a failure of the two-step RA procedure (Zhao, [0011]-[0014], [0154]-[0156], the terminal does not receive the Msg2 message, where the Msg2 message allows the terminal to switch from the two-step random access procedure to the four-step random access procedure. Also, when a maximum number of total transmissions of the Random Access preamble configured by the network side device for the terminal side device is reached, the two-step random access procedure fails. [0169], when a number of total transmission of the Random Access preamble of the terminal device reaches a maximum number of total transmissions, a problem of the random access is reported to a higher layer of the UE (terminal side device). [0222], the higher layer of the UE (terminal side device)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran and Agiwal to have the features, as taught by Zhao in order to perfect the random access procedure of the 5G system (Zhao, [0151]).

Akkarakaran and Agiwal teach the claimed limitations as stated above. Akkarakaran and Agiwal do not explicitly teach the following features: regarding claim 2, further comprising:
in response to determining that the second message is not received successfully, attempting to retransmit the first message to the base station.

As to claim 2, Zhao teaches further comprising:
in response to determining that the second message is not received successfully, attempting to retransmit the first message to the base station (Zhao, Fig. 3, [0012]-[0014], [0042], [0061]-[0064], when the Msg2 is not received successfully, the UE transmits to the eNB the Msg1 up to a maximum number of total transmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran and Agiwal to have the features, as taught by Zhao in order to perfect the random access procedure of the 5G system (Zhao, [0151]).

As to claim 4, Akkarakaran teaches wherein: 
the first message comprises a preamble and a payload (Akkarakaran, Fig. 4, [0058], the message 13 includes a sequence (preamble) and data), and 
the second message comprises at least one response including at least one of contention resolution information associated with the two-step RA procedure and the fallback information (Akkarakaran, Fig. 3, [0056], Fig. 4, [0058]-[0059], [0076], during the two-step RACH procedure, the UE receives a response message 24, where the message 24 includes message 4 which is a contention resolution message. The response message (RAR) also includes an indication to switch from the two-step RACH procedure to the four-step RACH procedure).  

As to claim 5, Akkarakaran teaches wherein the second message comprises at least one field, wherein the at least one field indicates whether the at least one response contains the contention resolution information associated with the two-step RA procedure for indicating a successful two-step RA procedure or the fallback information for transmitting the third message to the base station (Akkarakaran, Fig. 3, [0056], Fig. 4, [0058]-[0059], [0076], during the two-step RACH procedure, the UE receives a response message 24, where the message 24 includes message 4 which is a contention resolution message. The response message (RAR) also includes an indication to switch from the two-step RACH procedure to the four-step RACH procedure).

Akkarakaran and Agiwal teach the claimed limitations as stated above. Akkarakaran and Agiwal do not explicitly teach the following features: regarding claim 5, the second message comprises a media access control (MAC) subheader of a MAC sub-Protocol Data Unit (subPDU) having at least one field.

However, Zhao teaches the second message comprises a media access control (MAC) subheader of a MAC sub-Protocol Data Unit (subPDU) having at least one field (Zhao, Fig. 1, [0189], [0203], [0215], [0220], the Msg2 uses a MAC sub-header of the RAR MAC PDU with fields indicating that the two-step contention-based random access succeeds or information used for fallback to the four-step RA procedure that includes Msg3 to the eNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran and Agiwal to have the features, as taught by Zhao in order to perfect the random access procedure of the 5G system (Zhao, [0151]).

Akkarakaran and Agiwal teach the claimed limitations as stated above. Akkarakaran and Agiwal do not explicitly teach the following features: regarding claim 7, wherein determining that the second message is not received successfully comprises determining that the RA response time threshold has expired while the second message is still not received.

As to claim 7, Zhao teaches wherein determining that the second message is not received successfully comprises determining that the RA response time threshold has expired while the second message is still not received (Zhao, Fig. 3, Fig. 4, [0150], [0153], [0154], the UE determines that the Msg2 is not received within a receiving window or before a timer times out).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran and Agiwal to have the features, as taught by Zhao in order to perfect the random access procedure of the 5G system (Zhao, [0151]).

Akkarakaran teaches the claimed limitations as stated above. Akkarakaran does not explicitly teach the following features: regarding claim 10, wherein transmitting the third message to the base station comprises transmitting the third message using an uplink grant indicated in the fallback information of the second message received from the base station.

As to claim 10, Agiwal teaches wherein transmitting the third message to the base station comprises transmitting the third message using an uplink grant indicated in the fallback information of the second message received from the base station (Agiwal, Fig. 8, [0087]-[0090], the UE transmits the MSG3 (step 840) to the NB based on the grant received in the RAR which causes the UE to fall back to the four-step procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to have the features, as taught by Agiwal in order to provide a retry and fall back mechanism when a particular Random Access procedure fails and another Random Access procedure is available (Agiwal, [0002]).

As to claim 11, Akkarakaran a user equipment (UE) (Akkarakaran, abstract, Fig. 5, [0061], Fig. 6, a UE performing a RACH procedure) comprising: 
one or more non-transitory computer-readable media having computer-executable instructions for performing a random access (RA) procedure (Akkarakaran, abstract, Fig. 5, [0061], Fig. 6, [0080], the UE includes a memory that stores applications and codes to perform the RACH procedure); and 
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to cause the UE to (Akkarakaran, abstract, Fig. 5, [0061], Fig. 6, [0080], the UE includes a processor connected to the memory to execute the applications and codes to perform the functions of the UE): 
receive, at the UE, a two-step RA configuration with a reference signal received power (RSRP) threshold (Akkarakaran, [0024], Fig. 1, Fig. 5, [0061]-[0067], [0072], the UE receives RACH configuration information from a base station. The RACH configuration information includes conditions that trigger a selection of a two-step and four-step RACH procedure based on RSRP measurements compared with a threshold value. The MIB or SIB used for the RACH configuration information also includes the threshold to perform the selection. The RACH configuration information includes information that makes the UE select the two-step RACH procedure when the RSRP is equal or above the threshold); 
receiving, at the UE, a four-step RA configuration (Akkarakaran, [0024], Fig. 1, Fig. 5, [0061]-[0067], [0072], the UE receives RACH configuration information from a base station. The RACH configuration information includes conditions that trigger a selection of a two-step and four-step RACH procedure based on RSRP measurements compared with a threshold value. The MIB or SIB used for the RACH configuration information also includes the threshold to perform the selection. The RACH configuration information includes information that makes the UE select the four-step RACH procedure when the RSRP is below the threshold); 
determine whether a detected RSRP exceeds the RSRP threshold once the RA procedure is triggered (Akkarakaran, Fig. 1, Fig. 5, [0064], [0072], the UE measures the RSRP of a received signal and compares the RSRP with a threshold, and selects the two-step or four-step RACH procedure based on whether the RSRP is above or below the threshold); and 
perform a two-step RA procedure after determining that the detected RSRP exceeds the RSRP threshold (Akkarakaran, Fig. 1, Fig. 5, [0064], [0072], the UE measures the RSRP of a received signal and compares the RSRP with the threshold, and selects the two-step RACH procedure when the RSRP is above the threshold) by: 
transmitting a first message to a base station in a first step of the two-step RA procedure (Akkarakaran, Fig. 4, [0058], Fig. 5, [0064], [0067], the UE transmits the message 13 to the eNB, where the message 13 is a first message of the two-step RACH procedure).

Akkarakaran teaches the claimed limitations as stated above. Akkarakaran does not explicitly teach the following features: regarding claim 11, determining, after transmitting the first message, whether a second message from the base station in a second step of the two-step RA procedure is received successfully based on an RA response time threshold; and 
in response to determining that the second message is received successfully and an attempt to perform a four-step RA procedure is not successful, attempting to retransmit the first message to the base station, wherein the attempt to perform the four-step RA procedure is determined not to be successful by: 
transmitting a third message to the base station based on fallback information received in the second message, and 
determining that a contention resolution associated with the four-step RA procedure is not successful; and 
wherein attempting the retransmit the first message to the base station comprises: 
in a case that first information broadcast by system information indicates that switching from the two-step RA procedure to the four-step RA procedure is allowed and a first threshold number of retransmissions of the first message has been reached, switching from the two-step RA procedure to the four-step RA procedure, and 
in a case that switching from the two-step RA procedure to the four-step RA procedure is not allowed and a second threshold number of retransmissions of the first message has been reached, declaring, to an upper layer of the UE, a failure of the two-step RA procedure.

However, Agiwal teaches in response to determining that the second message is received successfully and an attempt to perform a four-step RA procedure is not successful, attempting to retransmit the first message to the base station (Agiwal, Fig. 8, [0087]-[0090], the UE determines that the RAR is received with corresponding information (step 820). When the RAR includes a grant, the UE falls back to four-step procedure (YES in step 835), where the UE transmits a MSG3 (step 840) and fails to receive a MSG4 for a pre-defined time (step 850). Then, the UE retransmits MSG1 (preamble and UE ID). Fig. 10 [0098]-[0100], similar fall back RA procedure as Fig. 8 including additional features regarding N times transmission for the MSG1 (preamble and UE ID)), wherein the attempt to perform the four-step RA procedure is determined not to be successful by: 
transmitting a third message to the base station based on fallback information received in the second message (Agiwal, Fig. 8, [0087]-[0090], the UE transmits the MSG3 (step 840) to the NB based on the grant received in the RAR which causes the UE to fall back to the four-step procedure. Fig. 10, [0098]-[0100], step 1040), and 
determining that a contention resolution associated with the four-step RA procedure is not successful (Agiwal, Fig. 8, [0087]-[0090], the UE fails to receive the MSG4 for a pre-defined time (step 850) during the four-step fall back RA procedure. The MSG4 indicates a contention resolution. Fig. 10, [0098]-[0100], step 1050); and 
wherein attempting the retransmit the first message to the base station comprises: 
in a case that first information broadcast by system information indicates that switching from the two-step RA procedure to the four-step RA procedure is allowed and a first threshold number of retransmissions of the first message has been reached, switching from the two-step RA procedure to the four-step RA procedure (Agiwal, Fig. 10, [0099]-[0100], the UE determines that the received RAR includes a grant and falls back to the 4 step procedure to transmit the MSG3. The UE determines whether the UE has transmitted RA preamble with the UE ID (MSG1) ‘N’ times (step 1037). If the UE has transmitted the UE ID (MSG1) more than ‘N’ times, the UE retransmits MSG1 only including the RA preamble (step 1039). Transmitting the MSG1 including the RA preamble with the UE ID is performed during the two-step RA procedure (Fig. 4), and transmitting the MSG1 only including the RA preamble is performed during the four-step RA procedure (Fig. 1)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to have the features, as taught by Agiwal in order to provide a retry and fall back mechanism when a particular Random Access procedure fails and another Random Access procedure is available (Agiwal, [0002]).

Akkarakaran and Agiwal teach the claimed limitations as stated above. Akkarakaran and Agiwal do not explicitly teach the following features: regarding claim 11, determining, after transmitting the first message, whether a second message from the base station in a second step of the two-step RA procedure is received successfully based on an RA response time threshold; and 
in a case that switching from the two-step RA procedure to the four-step RA procedure is not allowed and a second threshold number of retransmissions of the first message has been reached, declaring, to an upper layer of the UE, a failure of the two-step RA procedure.

However, Zhao teaches determining, after transmitting the first message, whether a second message from the base station in a second step of the two-step RA procedure is received successfully based on an RA response time threshold (Zhao, Fig. 3, Fig. 4, [0150], [0153], [0154], the UE determines whether a Msg2 is received within a receiving window or before a timer times out); and 
in a case that switching from the two-step RA procedure to the four-step RA procedure is not allowed and a second threshold number of retransmissions of the first message has been reached, declaring, to an upper layer of the UE, a failure of the two-step RA procedure (Zhao, [0011]-[0014], [0154]-[0156], the terminal does not receive the Msg2 message, where the Msg2 message allows the terminal to switch from the two-step random access procedure to the four-step random access procedure. Also, when a maximum number of total transmissions of the Random Access preamble configured by the network side device for the terminal side device is reached, the two-step random access procedure fails. [0169], when a number of total transmission of the Random Access preamble of the terminal device reaches a maximum number of total transmissions, a problem of the random access is reported to a higher layer of the UE (terminal side device). [0222], the higher layer of the UE (terminal side device)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran and Agiwal to have the features, as taught by Zhao in order to perfect the random access procedure of the 5G system (Zhao, [0151]).

Akkarakaran and Agiwal teach the claimed limitations as stated above. Akkarakaran and Agiwal do not explicitly teach the following features: regarding claim 12, wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to:
in response to determining that the second message is not received successfully, attempting to retransmit the first message to the base station.

As to claim 12, Zhao teaches wherein the at least one processor is further configured to execute the computer-executable instructions to cause the UE to:
in response to determining that the second message is not received successfully, attempting to retransmit the first message to the base station (Zhao, Fig. 3, [0012]-[0014], [0042], [0061]-[0064], when the Msg2 is not received successfully, the UE transmits to the eNB the Msg1 up to a maximum number of total transmissions).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran and Agiwal to have the features, as taught by Zhao in order to perfect the random access procedure of the 5G system (Zhao, [0151]).

As to claim 14, Akkarakaran teaches wherein: 
the first message comprises a preamble and a payload (Akkarakaran, Fig. 4, [0058], the message 13 includes a sequence (preamble) and data), and 
the second message comprises at least one response including at least one of contention resolution information associated with the two-step RA procedure and the fallback information (Akkarakaran, Fig. 3, [0056], Fig. 4, [0058]-[0059], [0076], during the two-step RACH procedure, the UE receives a response message 24, where the message 24 includes message 4 which is a contention resolution message. The response message (RAR) also includes an indication to switch from the two-step RACH procedure to the four-step RACH procedure).  

As to claim 15, Akkarakaran teaches wherein the second message comprises at least one field, wherein the at least one field indicates whether the at least one response contains the contention resolution information associated with the two-step RA procedure for indicating a successful two-step RA procedure or the fallback information for transmitting the third message to the base station (Akkarakaran, Fig. 3, [0056], Fig. 4, [0058]-[0059], [0076], during the two-step RACH procedure, the UE receives a response message 24, where the message 24 includes message 4 which is a contention resolution message. The response message (RAR) also includes an indication to switch from the two-step RACH procedure to the four-step RACH procedure).

Akkarakaran and Agiwal teach the claimed limitations as stated above. Akkarakaran and Agiwal do not explicitly teach the following features: regarding claim 15, the second message comprises a media access control (MAC) subheader of a MAC sub-Protocol Data Unit (subPDU) having at least one field.

However, Zhao teaches the second message comprises a media access control (MAC) subheader of a MAC sub-Protocol Data Unit (subPDU) having at least one field (Zhao, Fig. 1, [0189], [0203], [0215], [0220], the Msg2 uses a MAC sub-header of the RAR MAC PDU with fields indicating that the two-step contention-based random access succeeds or information used for fallback to the four-step RA procedure that includes Msg3 to the eNB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran and Agiwal to have the features, as taught by Zhao in order to perfect the random access procedure of the 5G system (Zhao, [0151]).

Akkarakaran and Agiwal teach the claimed limitations as stated above. Akkarakaran and Agiwal do not explicitly teach the following features: regarding claim 17, wherein determining that the second message is not received successfully comprises determining that the RA response time threshold has expired while the second message is still not received.

As to claim 17, Zhao teaches wherein determining that the second message is not received successfully comprises determining that the RA response time threshold has expired while the second message is still not received (Zhao, Fig. 3, Fig. 4, [0150], [0153], [0154], the UE determines that the Msg2 is not received within a receiving window or before a timer times out).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran and Agiwal to have the features, as taught by Zhao in order to perfect the random access procedure of the 5G system (Zhao, [0151]).

Akkarakaran teaches the claimed limitations as stated above. Akkarakaran does not explicitly teach the following features: regarding claim 20, wherein transmitting the third message to the base station comprises transmitting the third message using an uplink grant indicated in the fallback information of the second message received from the base station.

As to claim 20, Agiwal teaches wherein transmitting the third message to the base station comprises transmitting the third message using an uplink grant indicated in the fallback information of the second message received from the base station (Agiwal, Fig. 8, [0087]-[0090], the UE transmits the MSG3 (step 840) to the NB based on the grant received in the RAR which causes the UE to fall back to the four-step procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran to have the features, as taught by Agiwal in order to provide a retry and fall back mechanism when a particular Random Access procedure fails and another Random Access procedure is available (Agiwal, [0002]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2018/0110074), hereinafter “Akkarakaran” in view of Agiwal et al. (2018/0103465), hereinafter “Agiwal”, and further in view of Zhao et al. (2020/0404711), hereinafter “Zhao” and further in view of Nagaraja et al. (US 2018/0027594), hereinafter “Nagaraja”.

Akkarakaran, Agiwal and Zhao teach the claimed limitations as stated above. Akkarakaran, Agiwal and Zhao do not explicitly teach the following features: regarding claim 8, wherein the second message comprises a radio resource control (RRC) message that is a response message to an RRC procedure request indicated in the first message.

As to claim 8, Nagaraja teaches wherein the second message comprises a radio resource control (RRC) message that is a response message to an RRC procedure request indicated in the first message (Nagaraja, Fig. 6, [0082], the message transmitted from the NB to the UE in the two-step RACH procedure includes a RRC connection setup, which is a response to the RRC connection request transmitted by the UE in the first message transmitted to the NB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran, Agiwal and Zhao to have the features, as taught by Nagaraja in order to perform beam refinement between a UE and a NB, thereby maximizing the received signal energy at the UE (Nagaraja, [0035], [0096]).

Akkarakaran, Agiwal and Zhao teach the claimed limitations as stated above. Akkarakaran, Agiwal and Zhao do not explicitly teach the following features: regarding claim 18, wherein the second message comprises a radio resource control (RRC) message that is a response message to an RRC procedure request indicated in the first message.

As to claim 18, Nagaraja teaches wherein the second message comprises a radio resource control (RRC) message that is a response message to an RRC procedure request indicated in the first message (Nagaraja, Fig. 6, [0082], the message transmitted from the NB to the UE in the two-step RACH procedure includes a RRC connection setup, which is a response to the RRC connection request transmitted by the UE in the first message transmitted to the NB).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran, Agiwal and Zhao to have the features, as taught by Nagaraja in order to perform beam refinement between a UE and a NB, thereby maximizing the received signal energy at the UE (Nagaraja, [0035], [0096]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473